EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES MARCH 2 FEBRUARY 29, 2 · March 2016 Monthly Dividend of $0.14 Per Share · RMBS Portfolio Characteristics as of February 29, 2016 · 1,216,243 cumulative shares repurchased through stock repurchase program Vero Beach, Fla., March 9, 2016 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of March 2016. The dividend of $0.14 per share will be paid March 31, 2016, to holders of record on March 28, 2016, with an ex-dividend date of March 23, 2016. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that a certain percentage of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of March 9, 2016, the Company had 21,752,510 shares outstanding. At December 31, 2015, the Company had 21,749,490 shares outstanding. RMBS Portfolio Characteristics Details of the RMBS portfolio as of February 29, 2016 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · RMBS Valuation Characteristics · RMBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements include, but are not limited to, statements about the Company’s distributions. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2015. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Feb 2016 CPR Asset Category Face Value(1) Price Portfolio Coupon (Reported in Mar) As of February 29, 2016 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value(1) Portfolio Asset Category Value(1) Portfolio As of February 29, 2016 As of February 29, 2016 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Amounts in the tables above include assets with a fair value of approximately $99.3 million purchased in February 2016 which settle in March 2016, and exclude assets with a fair value of $95.3 million sold in February 2016 which settle in March 2016. Borrowings By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of February 29, 2016 Borrowings(1) Debt in Days Maturity Citigroup Global Markets Inc $ % 32 4/25/2016 South Street Securities, LLC % 30 4/1/2016 ED&F Man Capital Markets Inc % 22 4/19/2016 Goldman, Sachs & Co % 16 3/16/2016 Cantor Fitzgerald & Co % 40 4/26/2016 Guggenheim Securities, LLC % 41 5/4/2016 J.P. Morgan Securities LLC % 17 5/2/2016 Daiwa Securities America Inc. % 39 4/11/2016 Natixis, New York Branch % 12 3/23/2016 KGS-Alpha Capital Markets, L.P % 19 3/23/2016 Mitsubishi UFJ Securities (USA), Inc % 42 4/29/2016 Nomura Securities International, Inc. % 15 3/28/2016 Merrill Lynch, Pierce, Fenner & Smith Inc % 16 3/16/2016 Wells Fargo Bank, N.A. % 11 3/14/2016 Mizuho Securities USA, Inc % 39 4/25/2016 ICBC Financial Services LLC % 11 3/11/2016 RBC Capital Markets, LLC % 14 3/22/2016 Suntrust Robinson Humphrey, Inc % 11 3/11/2016 Total Borrowings $ % 26 5/4/2016 In February 2016, the Company purchased assets with a fair value of approximately $99.3 million which settle in March 2016 that are expected to be funded by repurchase agreements.These anticipated borrowings are not included in the table above. RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of February 29, 2016 Adjustable Rate RMBS $ 3 % % $ 17 $ ) Hybrid Adjustable Rate RMBS 83 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a 51 ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance(2) End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Mar-2019 $ ) $ Treasury Futures Contracts - Short Positions Jun-2026 ) Payer Swaps Feb-2020 ) Grand Total $ ) $ ) Modeled results from Citigroup Global Markets Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR option-adjusted spreads. These results are for illustrative purposes only and actual results may differ materially. Treasury futures contracts were valued at a price of $130.52 at February 29, 2016.The nominal value of the short position was $241.5 million. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
